DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson (U.S. Publication 2016/0051949) in view of Burbank (U.S. Publication 2014/0018727).
Regarding claim 1, Jansson teaches method of extracorporeal blood treatment using a device having a 5 first concentrate connection configured to feed a first concentrate into the device as a basis for generating a dialysate, and a second concentrate connection configured to feed a second concentrate into the device as a basis for generating a dialysate (connections 
Regarding claim 1, Jansson is silent to the first concentrate being completely stopped before feeding the second concentrate. Regarding claim 3, Jansson is silent to a second acid concentrate. Regarding claim 5, Jansson is silent to feeding a second bicarbonate concentrate. Regarding claim 7, Jansson is silent to the plurality of concentrates being stored in the device.
Regarding claim 1, Burbank teaches feeding a concentrate, stopping to measure the volume, and then feeding a second concentrate (Paragraph 125 and figure 13 teaches an osmotic agent concentrate is drawn and pumped into the batch container 908 until the batch 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art to modify the mixing process of Jansson with the dialysate preparation method of Burbank in order to more accurately monitor the volume of materials being mixed (paragraph 125). Regarding claim 3, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the acid concentrate feed in order to better control the pH of the fluid in the main line since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Regarding claim 5, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the bicarbonate concentrate feed in order to better control the pH of the fluid in the main line since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Regarding claim 7, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to make the concentrates and the device in order to allow for easier operation of the apparatus since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 2, Jansson teaches automatically controlling the concentration feeding (paragraph 62).
Regarding claim 4, Jansson teaches wherein at least one of the first concentrate and the second concentrate is provided in the form of a liquid concentrate supply or a dry concentrate supply in at least one of a first or a second concentrate container, respectively, wherein the first concentrate container is connected to the first concentrate connection in a way which is permeable to concentrate and the second concentrate container is connected to the second concentrate connection in a way which is permeable to concentrate (paragraph 7 teaches the 
Regarding claim 6, Jansson teaches wherein the device comprises at least one further concentrate connection (paragraph 75 teaches a third concentrate from source 17).
Regarding claim 11, Jansson teaches wherein step B) comprises the steps of: stopping the feeding of the first concentrate into the device; and starting the feeding of the second concentrate into the device (paragraph 44 teaches feeding the second concentrate and then adding the first concentrate and vice versa).

Claims 8, and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jansson (U.S. Publication 2016/0051949) in view of Burbank (U.S. Publication 2014/0018727) in further view of Soykan (U.S. Publication 2014/0088442).
Jansson is silent to the language of claims 8 and 9.
Regarding claim 8, Soykan teaches logging a concentrate changeover time in the course of an ongoing treatment; and making said concentrate changeover time available as a predefined time for at least one subsequent treatment (the system can learn the parameters which are most effective at treating the patient in paragraph 0280). Regarding claim 9, Soykan teaches further comprising the steps of learning and saving at least one correct patient oriented selection of concentrates, mixture ratios of the same and a connection assignment to selected concentrates over the course of several treatments (the system can learn the parameters which are most effective at treating the patient in paragraph 0280).
It would have been obvious to one of ordinary skill in the art to modify the control system of Jansson in view of Burbank with the learning configuration of Soykan in order to better control the mixing operation and improve patient safety.


Allowable Subject Matter
Claim 10 is objected to for the reasons stated in the Non Final Rejection mailed 6/25/2020 and would be allowable if written in independent form to include all the limitations of the base claim and any intervening claims. 

Response to Arguments
Regarding the claim 1 rejection, Applicant’s remarks are considered persuasive. Specifically that while Jansson does teach reducing the volume of the first concentrate while reducing the second concentrate, Jansson does not explicitly teach stopping the concentrate. A new ground of rejection is provided. 
The amendment to claim 1 is acknowledged, and is okay to enter. 
The remarks regarding the remaining claims are based off the rejection of claim 1 under 35 U.S.C. 103 and are rejected accordingly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774